                     Case 7:21-mj-01888-UA Document 18 Filed 02/26/21 Page 1 of 1


                                         TANNER & ORTEGA, L.L.P.
                                               ATTORNEYS AT LAW
                                             WWW.TANNERORTEnA.mM

                                                 HOWARD E. TANNER*                                        /^
                                                  HUGOG.ORTEGA
                                              'MEMBER OF N.Y,. NJ. AND D.C, BAR



    NEW YORK CITY OFFICE                                                                      WHITE PLAINS OFFICE
    299 BROADWAY                                                                                      175 MAIN STREET
    surre 1700                                                                                                 sum soo
    NEW YORK, N^ 10007                                                                         WHITE PLAINS, NY 10601
    OFFICE: (212) 962-1333                                                                       OFFICE: (914) 358-5998
    FAX: (212) 962-1778                                                                               FAX: (914) 761-0995


                                                                                  February 25,2021


Honorable Judith C. McCarthy
United States Magistrate Judge
United States District Courthouse
Southern District of New York
300 QucU'ropas Street
White Plains, NY 10601

BY ECF AND EMAIL/PDF

                              Re:    USA v.Jonatan Wmino, 21-mj-01888
                                     Letter Mo.tion to Modify Bond Conditions


 Dear Judge McCarthy;

        I am appointed to represent the defendant Jonatan Trimino pursuant to C]A (ECF Doc No. 5). On
 February 18, 2021, after a Detention Hearing, Your Honor set bail conditions which included an
unsecurcd $25,000 personal recogni^ance bond cosigned by two financially responsible persons, electronic
monitoring wi£h home detention, restriction of travel, mental health treatment and other conditions. The
defendant was released on his signature with a deadline for the sureties to co-sign the bond by Wednesday,
M^rch3,2021.


        While the defendant has one surety who has committed to sign and who has been interviewed by
the Government, he is unable to secure a second signer, Based upon his compliance with Pretrial Services
and the quality of the single surety presented, I write to the Court, with the Gpyernment'sconsent, to
reduce the number of sureties from two to on^ leaving all other previous conditions of release in place.


        Thank you, Your Honor, for your consideration of this matter.


                                                                                  Very truly yours,
                                         D ...



                                                                                  T,anner & Q|rtega, L.L.P.


                 ^^fE-DaviSQn. U^l-J-                                                         \C^J
                                ^,1^1-2^                                          Howard E. Tanner


ec: AUSA Nicholas Bradley (By ECF and Email/PDF)
